Exhibit 10.1

 

 

 

 

 

 

 

 

ALLIANT ENERGY EXCESS RETIREMENT PLAN

(As Amended and Restated Effective December 31, 2008)

 

Table of Contents

Page

ARTICLE 1 BACKGROUND AND APPLICABILITY

1

ARTICLE 2 DEFINITIONS

1

 

2.1 Affiliate

1

 

2.2 Beneficiary

1

 

2.3 Benefit Restrictions

1

 

2.4 Code

1

 

2.5 Company

2

 

2.6  Employer

2

 

2.7 ERISA

2

 

2.8 Participant

2

 

2.9 Plan

2

 

2.10 Plan Administrator

2

 

2.11 Qualified DB Plan

2

 

2.12 Qualified DC Plan

2

 

2.13 Qualified Plans

2

 

2.14 Separation from Service

3

ARTICLE 3 ADMINISTRATION

4

 

3.1 Powers and Duties

4

 

3.2 Delegation

4

ARTICLE 4 AMOUNT OF BENEFITS AND VESTING

4

 

4.1 Participant's Benefit

4

 

4.2 Qualified DB Plan Benefit

4

 

4.3 Qualified DC Plan Benefit

5

 

4.4 Vesting

5

 

4.5 Beneficiary's Benefit

5

ARTICLE 5 PAYMENT OF BENEFITS

6

 

5.1 Payment of Participant's Benefits

6

 

5.2 Participants with DB SRP Benefits

6

 

5.3 All Other Participants

6

 

5.4 Payment of Beneficiary's Benefits

7

 

5.5 Facility of Payment

7

ARTICLE 6 CLAIMS PROCEDURE

7

 

6.1 Decisions on Claims

7

 

6.2 Review of Denied Claims

7

ARTICLE 7 FUNDING

8

ARTICLE 8 AMENDMENT AND TERMINATION

8

ARTICLE 9 GENERAL PROVISIONS

8

 

9.1 Status of Participants

8

 

9.2 No Guaranty of Employment

8

 

9.3 Delegation of Authority

9

 

9.4 Legal Actions

9

 

9.5 Applicable Law

9

 

9.6 Rules of Construction

9

 

9.7 Expenses of Administration

9

 

9.8 Indemnification

9

 

   9.9 Additional Provisions under Section 409A and Other Laws

          10

 



 

ARTICLE 1

 

BACKGROUND AND APPLICABILITY

The Plan is designed to attract, retain and motivate key executives and
employees by providing competitive retirement benefits. It compensates
Participants for the loss in benefits payable from the Qualified Plans resulting
from the application of Sections 401(a)(17) and 415 of the Code and from the
exclusion of elective nonqualified deferred compensation from the definition of
“compensation” used for determining benefits under the Qualified Plans. The Plan
was originally effective August 1, 1998 in the form of the Alliant Energy Excess
Plan and is maintained on a calendar year basis.

This restatement is intended to reflect the requirements of Section 409A of the
Code and the shift in accruals from the Qualified DB Plan to the Qualified DC
Plan. None of the revisions shall apply to any Participant in the Plan who
terminated employment on or before December 31, 2004, who shall be subject to
the terms of the Alliant Energy Excess Plan as then in existence.

ARTICLE 2

 

DEFINITIONS

When the following words or phrases are used herein, they shall have the
meanings set forth below unless otherwise specifically provided:

2.1           Affiliate. A business organization that is under common control
with the Company, as determined under Sections 414(b) and (c) of the Code.

2.2           Beneficiary. For Participants subject to Section 5.2 with respect
to their payment of benefits, the applicable beneficiary under the Supplemental
Retirement Agreement. For all other Participants, the beneficiary of the
Participant’s ER Tier Contributions Account under the Alliant Energy Corporation
401(k) Savings Plan.

2.3           Benefit Restrictions. Any or all of Section 401(a)(17) of the
Code, Section 415 of the Code, and the exclusion from the applicable definition
of “compensation” of elective deferrals under the Alliant Energy Deferred
Compensation Plan or its predecessors (i.e., the Alliant Energy Key Employee
Deferred Compensation Plan, the Wisconsin Power & Light Company Deferred
Compensation Plans and the IES Utilities Key Employee Deferred Compensation
Plan).

2.4

Code. The Internal Revenue Code of 1986, as from time to time amended.

2.5           Company. Alliant Energy Corporate Services, Inc., and any
successor or successors thereto.

2.6           Employer. The Company, Alliant Energy Corporation, and each
Affiliate of the Company with at least one employee who is a Participant.

2.7           ERISA. The Employee Retirement Income Security Act of 1974, as
from time to time amended.

2.8           Participant. Any employee of the Company or an Affiliate (i) who
either was a “Participant” in the Qualified DB Plan on or after January 1, 1999
or was allocated a contribution to the ER Tier Contribution Account in the
Qualified DC Plan on or after January 1, 2006 and (ii) whose benefits under one
or both of the Qualified Plans for which they satisfy the requirement in (i)
above are in fact limited from what they would otherwise be due to the
application of any or all of the Benefit Restrictions. Notwithstanding the
foregoing, an employee in a collective bargaining unit with which the Company or
an Affiliate has a bargaining agreement shall not be eligible to participate in
the Plan unless, and then only to the extent, such bargaining agreement
specifically provides. Participant who ceases to be an employee shall remain a
Participant as long as benefits are payable to such individual from the Plan.

2.9           Plan. The Alliant Energy Excess Retirement Plan, as set forth
herein, and as from time to time amended.

2.10         Plan Administrator. The Compensation and Personnel Committee of the
Board of Directors of Alliant Energy Corporation.

2.11          Qualified DB Plan. The Alliant Energy Cash Balance Pension Plan.

2.12          Qualified DC Plan. The Company Basic Contributions provision of
the Alliant Energy Corporation 401(k) Savings Plan or any successor thereof
resulting in contributions to the Participant’s ER Tier Contributions Account in
such plan (but not any other portion of the Alliant Energy Corporation 401(k)
Savings Plan such as Company Matching Contributions or Deferred Cash
Contributions).

2.13

Qualified Plans. The Qualified DB Plan and the Qualified DC Plan.

2.14

Separation from Service. With respect to the term “Separation from Service”:

(a)       Separation from Service means a Participant’s termination of
employment or, if the Participant continues to provide services following such
termination, such later date as is considered a separation from service from the
Company and its 409A affiliates within the meaning of Section 409A of the Code.
Specifically, if a Participant continues to provide services to the Company or a
409A affiliate in a different capacity (i.e., a former employee becomes a
director or an independent contractor or a former director becomes an employee
or an independent contractor), such shift in status is not automatically a
Separation from Service, subject to Treas. Reg. section 1.409A-1(h)(5) among
other provisions.

(b)       For purposes of the Plan, a Participant’s termination of employment
shall occur when the Company and the Participant reasonably anticipate that no
further services will be performed by the Participant for the Company and its
409A affiliates (whether as an employee, a director or an independent
contractor) or that the level of bona fide services the Participant will perform
after such date will permanently decrease to no more than 20% of the average
level of bona fide services performed by the Participant (whether as an
employee, director or independent contractor) for the Company and its 409A
affiliates over the immediately preceding 36-month period (or such lesser period
of services). Notwithstanding the foregoing, if a Participant takes a leave of
absence for purposes of military leave, sick leave or other bona fide leave of
absence, the Participant will not be deemed to have incurred a termination of
employment for the first 6 months of the leave of absence, or if longer, for so
long as the Participant’s right to reemployment is provided either by statute or
by contract; provided that if the leave of absence is due to a medically
determinable physical or mental impairment that can be expected to result in
death or last for a continuous period of not less than 6 months, where such
impairment causes the Participant to be unable to perform the duties of his or
her position of employment or any substantially similar position of employment,
the leave may be extended for up to 29 months without causing a termination of
employment.

(c)       For purposes of the Plan, the term “409A affiliate” means each entity
that is required to be included in the Company’s controlled group of
corporations within the meaning of Section 414(b) of the Code, or that is under
common control with the Company within the meaning of Section 414(c) of the
Code, provided, however, that the phrase “at least 50 percent” shall be used in
place of the phrase “at least 80 percent” each place it appears therein or in
the regulations thereunder.

ARTICLE 3

 

ADMINISTRATION

3.1           Powers and Duties. Full power and authority to construe,
interpret, and administer this Plan is vested in the Plan Administrator. In
particular, the Plan Administrator shall make each determination provided for in
this Plan and may adopt such rules, regulations, and procedures, as it deems
necessary or desirable to the efficient administration of the Plan. The Plan
Administrator’s determinations need not be uniform, and may be made by it
selectively among persons who may be eligible to participate in the Plan. The
Plan Administrator shall have sole and exclusive discretion in the exercise of
its powers and duties hereunder, and all determinations made by the Plan
Administrator shall be final, conclusive, and binding unless they are found by a
court of competent jurisdiction to have been arbitrary and capricious.

3.2           Delegation. The Plan Administrator may delegate part or all of its
duties to any person or persons, and may from time to time revoke such authority
and delegate it to another person or persons. Each such delegation to a person
who is not an employee of the Company or an Affiliate will be in writing, and a
copy will be furnished to the person to whom the duty is delegated, who will
file a written acceptance with the Plan Administrator. Any delegate’s duty will
terminate upon revocation of such authority by the Plan Administrator, upon
withdrawal of such person’s acceptance or, in the case of a delegate who is an
employee of the Company or an Affiliate, upon the termination of such
employment. Any person to whom administrative duties are delegated may, unless
the delegation provides otherwise, similarly delegate part or all of such duties
to another person.

 

ARTICLE 4

 

AMOUNT OF BENEFITS AND VESTING

4.1           Participant’s Benefit. A Participant’s aggregate benefit from the
Plan shall be the sum of the Participant’s benefit under Section 4.2 related to
the Qualified DB Plan, if any, and the Participant’s benefit under Section 4.3
related to the Qualified DC Plan, if any. In any event, the Participant’s
benefit shall be subject to the vesting provisions in Section 4.4.

4.2           Qualified DB Plan Benefit. The applicable benefit related to the
Qualified DB Plan shall equal the excess, if any, of (a) over (b) as of the
Participant’s Separation from Service, stated in a lump sum amount, where:

(a)       equals the total benefit otherwise payable on behalf of a Participant
under the terms of the Qualified DB Plan if such terms had been applied without
regard to the Benefit Restrictions; and

(b)       equals the actual benefit payable to the Participant under the
Qualified DB Plan.

4.3           Qualified DC Plan Benefit. The applicable benefit related to the
Qualified DC Plan shall equal the value of a bookkeeping account determined as
follows:

(a)       Each payroll period the account shall be credited with any amount that
is not contributed at that time to the Participant’s ER Tier Contributions
Account under the Qualified DC Plan as a result of the Benefit Restrictions; and

(b)       Using a deemed investment period and allocation method determined by
the Company, the account shall be credited as of the end of each investment
period with the positive or negative deemed investment return, using the method
determined in advance by the Company for such purpose, which may include Company
direction or Participant election of one or more of the specific funds available
under the Qualified DC Plan or the Alliant Energy Deferred Compensation Plan or
a similar fund; and

(c)       The account shall be debited with any distributions hereunder.

The account balance as of December 31, 2008 shall be the sum, if any, of the
amounts that would have been credited under (a) if the revised Plan had been in
effect from and after January 1, 2006, without any deemed investment return.

4.4           Vesting. The amount of the benefits in Sections 4.2 and 4.3 shall
be reduced in the event that the Participant is not fully vested. The benefit in
Section 4.2 shall be subject to the same vesting percentage as is applicable to
the Participant’s benefit under the Qualified DB Plan. The benefit in Section
4.3 shall be subject to the same vesting schedule as the Participant’s ER Tier
Contributions Account under the Qualified DC Plan. Notwithstanding the
foregoing, if a Participant is terminated for cause, all of such Participant’s
rights to benefits under the Plan shall be forfeited. The Plan Administrator
shall determine whether a Participant has been terminated for cause. For
purposes hereof, “cause” includes, but is not limited to, (i) embezzlement of
funds of the Company or any Affiliate; (ii) fraud; and (iii) acts that cause
harm to the Company or an Affiliate or to the reputation thereof.



4.5           Beneficiary’s Benefit. In the event of the Participant’s death
prior to commencement of benefits to the Participant, the Beneficiary’s
aggregate benefit from the Plan shall be the sum of the applicable death
benefits calculated in the same manner as the Participant’s benefit under
Sections 4.2 and 4.3, with the exception that the Beneficiary is substituted for
the Participant for purposes of the calculation. The Beneficiary’s benefit shall
be vested to the same extent that the comparable benefit is vested under the
applicable Qualified Plan.

ARTICLE 5

 

PAYMENT OF BENEFITS

5.1           Payment of Participant’s Benefits. The aggregate benefit to a
Participant under Section 4.1 who is not in pay status on December 31, 2008
shall be payable pursuant to either Section 5.2 or Section 5.3, as applicable.
As noted in Article 1, a Participant who terminated employment on or before
December 31, 2004 is subject to the terms of the Alliant Energy Excess Plan in
effect at termination of employment and is not subject to Section 409A of the
Code. Any other Participant in pay status on December 31, 2008 shall continue to
receive such fixed schedule of payments and no revisions shall be made thereto
except in compliance with Section 409A of the Code.

5.2           Participants with DB SRP Benefits. For any Participant who on
December 31, 2008 is covered by a Supplemental Retirement Agreement that would
provide benefits based on a percentage of “Final Average Earnings” for life or a
stipulated period of time if the Participant satisfied the applicable
eligibility requirements, the time and form of payments hereunder shall be
identical to the time and form of payment of any benefits that might be payable
under such Supplemental Retirement Agreement. It is irrelevant for this purpose
whether the Participant actually receives Supplemental Retirement Agreement
benefits.

5.3           All Other Participants. For any Participant who is not subject to
Section 5.2 and is not in pay status on December 31, 2008, the time and form of
payments hereunder shall be as follows:

(a)       The form of payment shall be 5 annual installments, with 20% of the
amount of the Participant’s benefit being the first annual installment, with the
remaining account balance being credited with deemed investment return pursuant
to Section 4.3(b) and in each of the following four Januarys following the
Participant’s Separation from Service additional payments being made of 25%, 33
1/3%, 50% and 100%, respectively, of the then-value of the remaining account.

(b)       The commencement of payment shall be the first day of the month
following the Participant’s Separation from Service, provided, however, that all
such payments otherwise due during the first 6 months following the Separation
from Service shall be delayed until the first day of the 7th month following the
month in which the Participant’s Separation from Service occurs.

(c)       Notwithstanding the foregoing, a lump sum payment of the Participant’s
remaining account balance shall be made in the event that (A) the Participant’s
benefit as of any payment date above does not exceed the applicable dollar
amount under Section 402(g)(1)(B) of the Code for the calendar year in which
such payment is made and (B) the Participant does not have any benefit
entitlement under any other nonqualified deferred compensation plan as defined
in Section 409A of the Code maintained by the Company or any Affiliate.

5.4           Payment of Beneficiary’s Benefits. In the event of the death of a
Participant subject to Section 5.2, the form of payment of any death benefits
hereunder shall be dictated by the applicable death benefit under the
Supplemental Retirement Agreement. In the event of any other Participant, if the
death occurs after the Separation from Service, the form of payment in Section
5.3 shall apply to the Beneficiary, and if the Participant’s Separation from
Service is the result of death, the Beneficiary’s benefit shall be paid in a
lump sum within 45 days of the Participant’s death, but neither the Participant
nor the Beneficiary may directly or indirectly designate the taxable year of
payment if the period includes two taxable years.

5.5           Facility of Payment. An Employer may make payments due to a
legally incompetent person in such of the following ways as the Plan
Administrator shall determine:

 

(a)

directly to such person;

 

(b)

to the legal representative of such person; or

 

(c)

to a near relative of such person to be used for the person’s benefit.

Any payment made in accordance with the provisions of this section shall be a
complete discharge of the Employer’s liability for the making of such payment.

ARTICLE 6

 

CLAIMS PROCEDURE

6.1       Decisions on Claims. If a claim for benefits is denied, the Plan
Administrator shall furnish to the claimant within 60 days after its receipt of
the claim a written notice which:

(a)       specifies the reasons for the denial;

(b)       refers to the pertinent provisions of the Plan on which the denial is
based;

(c)       describes any additional material or information necessary for the
perfection of the claim and explains why such material or information is
necessary; and

(d)       explains the claim review procedures.

6.2       Review of Denied Claims. Upon the written request of the claimant
submitted within 60 days after his or her receipt of such written notice, but in
no event more than 180 days after the latest date that the payment in dispute
should have been paid, the Plan Administrator shall afford the claimant a full
and fair review of the decision denying the claim and, if so requested, permit
the claimant to review any documents which are pertinent to the claim, permit
the claimant to submit issues and comments in writing, and afford the claimant
an opportunity to meet with appropriate representatives of the Plan
Administrator as a part of the review procedure. Within 60 days after its
receipt of a request for review (or within 120 days after such receipt if
special circumstances, such as the need to hold a hearing, require an extension
of time) the Plan Administrator shall notify the claimant in writing of its
decision and the reasons for its decision and shall refer the claimant to the
provisions of the Plan which form the basis for its decision.

ARTICLE 7

 

FUNDING

This Plan is intended to be “unfunded” for the purposes of the Code and Title I
of ERISA; however, nothing herein shall prevent an Employer, in its sole
discretion, from establishing a trust of the type commonly known as a “rabbi
trust” to assist it in meeting its obligations under the Plan.

ARTICLE 8

 

AMENDMENT AND TERMINATION

The Plan Administrator may amend or terminate this Plan at any time and for any
reason; provided, that no amendment or termination of the Plan shall alter a
Participant’s right to receive payment of accrued benefits to which the
Participant was vested prior to the date of amendment.

ARTICLE 9

 

GENERAL PROVISIONS

9.1           Status of Participants. Each Participant and Beneficiary shall be
a general unsecured creditor of his or her Employer with respect to amounts
payable hereunder, this Plan constituting a mere promise by the Employers to
make benefit payments in the future. A Participant’s or Beneficiary’s right to
receive payments under the Plan are not subject in any manner to anticipation,
alienation, sale, assignment, pledge, encumbrance, attachment, or garnishment by
the creditors of the Participant or the Participant’s Beneficiaries.

9.2           No Guaranty of Employment. The establishment of this Plan shall
not give a Participant any legal or equitable right to be continued in the
employ of an Employer, nor shall it interfere with an Employer’s right to
terminate the employment of any of its employees, with or without cause.

9.3           Delegation of Authority. Whenever, under the terms of this Plan,
an Employer is permitted or required to do or perform any act, it shall be done
or performed by the Board of Directors of the Employer, by any duly authorized
committee thereof, or by any officer of the Employer duly authorized by the
articles of incorporation, bylaws, or Board of Directors of the Employer.

9.4           Legal Actions. No Participant, Beneficiary, or other person having
or claiming to have an interest in this Plan shall be a necessary party to any
action or proceeding involving the Plan, and no such person shall be entitled to
any notice or process, except to the extent required by applicable law. Any
final judgment which is not appealed or appealable that may be entered in any
such action or proceeding shall be binding and conclusive on all persons having
or claiming to have any interest in this Plan.

9.5           Applicable Law. This Plan shall be construed and interpreted in
accordance with the laws of the State of Wisconsin, except to the extent the
same are preempted by ERISA or other federal law.

9.6           Rules of Construction. Wherever any words are used herein in the
masculine gender, they shall be construed as though they were also used in the
feminine gender in all cases where they would so apply, and wherever any words
are used herein in the singular form they shall be construed as though they were
also used in the plural form in all cases where they would so apply. Headings of
sections and subsections of this Plan are inserted for convenience of reference,
are not a part of this Plan, and are not to be considered in the construction
hereof. The words “hereof,” “herein,” “hereunder,” and other similar compounds
of the word “here” shall mean and refer to the entire Plan, and not to any
particular provision or section.

9.7           Expenses of Administration. All expenses and costs incurred in
connection with the administration or operation of the Plan shall be paid by the
Employers and/or any trust of the type described in Article 7.

9.8           Indemnification. Each Employer shall, to the extent permitted by
its articles of incorporation and bylaws, and by the laws of the state in which
it is incorporated, indemnify any employee or director of an Employer or an
Affiliate providing services to the Plan against any and all liabilities arising
by reason of any act or omission, made in good faith pursuant to the provisions
of the Plan, including expenses reasonably incurred in the defense of any claim
relating thereto.

9.9           Additional Provisions under Section 409A and Other Laws.

(a)       If an amount or the value of a benefit under the Plan is required to
be included in a Participant’s or Beneficiary’s income prior to the date such
amount is actually distributed or benefit provided as a result of the failure of
the Plan (or any other arrangement required to be aggregated with the Plan under
Section 409A of the Code) to comply with Section 409A of the Code, then the
Participant shall receive a distribution, in a lump sum, within 90 days after
the date it is finally determined that the Plan fails to meet the requirements
of Section 409A of the Code; such distribution shall equal the amount required
to be included in the Participant’s income as a result of such failure and shall
reduce the amount of payments or benefits otherwise due hereunder.

(b)       If any payment or the provision of any benefit required under the
terms of the Plan would jeopardize the ability of an Employer to continue as a
going concern, the Employer shall not be required to make such payment or
provide such benefit; rather, the payment or benefit shall be delayed until the
first date that making the payment or benefit does not jeopardize the ability of
the Employer to continue as a going concern.

(c)       If any payment or benefit due pursuant to the Plan would violate the
terms of Section 16(b) of the Securities Exchange Act of 1934 or other Federal
securities laws, or any other applicable law, then the payment or the provision
of the benefit shall be delayed under the earliest date on which making such
payment or providing such benefit would not violate such law. In addition, the
Plan Administrator may restrict the transferability of any shares of Company
Stock that are distributed pursuant to the Plan, legend any certificate
evidencing any such shares, and place a stop order in respect of such shares, to
the extent it reasonably determines that such action is necessary to ensure
compliance with any applicable securities or exchange law, regulation, or other
requirement.

(d)       The Company and the Participants intend the terms of the Plan to be in
compliance with Section 409A of the Code. The Company does not guarantee the tax
treatment or tax consequences associated with any payment or benefit, including
but not limited to consequences related to Section 409A of the Code. To the
maximum extent permissible, any ambiguous terms of the Plan shall be interpreted
in a manner which avoids a violation of Section 409A of the Code.

(e)       To avoid an additional tax on payments that may be payable or benefits
that may be provided under the Plan and that constitute deferred compensation
that is not exempt from Section 409A of the Code, the Participant must make a
reasonable, good faith effort to collect any payment or benefit to which the
Participant believes the Participant is entitled hereunder no later than 90 days
after the latest date upon which the payment could have been made or benefit
provided under the Plan, and if not paid or provided, must take further
enforcement measures within 180 days after such latest date.

To record the restatement of the Plan as set forth above, the undersigned has
executed this document this ___ day of October, 2008, for and on behalf of the
Company.

ALLIANT ENERGY CORPORATE SERVICES, INC.

 

 

By ________________________________________     

 

As its ______________________________________               

 

ATTEST: ______________________________

 

 

As its _________________________________

 

